      Case 3:19-cv-00031-MMD-WGC Document 40 Filed 09/09/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA


GAREN PEARSON,                       )                   3:19-cv-00031-MMD-WGC
                                     )
                        Plaintiff,   )                   MINUTES OF THE COURT
        vs.                          )
                                     )                   September 9, 2020
JAMES DZURENDA, et al.,              )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:          KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s “Motion for Extension of Time for Defendant’s Counsel to
Comply with Court Order” (ECF No. 39). Plaintiff states that “the Attorney General has failed to
completely comply with the court’s Order in providing the last known address for
Michelle Moore.” (Id. at 1.)

        IT IS HEREBY ORDERED that the Attorney General’s Office shall advise the court
within fifteen (15) days from the date of this order whether it is able to find an alternative physical
address for Defendant Michelle Moore. If a more current address is secured for this Defendant, the
court will direct the U.S. Marshal to again attempt to effect service.

                                               DEBRA K. KEMPI, CLERK

                                               By:         /s/______________________
                                                       Deputy Clerk
